DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed January 7, 2021 are acknowledged.
Examiner acknowledges amended claims 3 and 8.
Examiner acknowledges cancelled claims 3 and 8.
The objection of claim 3 is overcome by Applicant’s amendment.
The rejection of claims 3 and 8 under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is overcome by Applicant’s amendment.
The rejection of claims 1-2, 4-5, 11, 14 and 16 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Shooshtari et al., U.S. Pre Grant Publication 2011/0045966 is withdrawn due to Applicant’s arguments.
The rejection of claims 1-8, 10-11, 13, 15-16 and 30 under 35 U.S.C. 102(a)(2) as being anticipated by Ozyhar et al., EP2944621 is withdrawn due to Applicant’s arguments.


Double Patenting
9. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi,159 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10. 	Claims 1-16 and 27-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 16, 19 and 23 of co-pending Application No. 16/500,642 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims in both co-pending applications recite a process for manufacturing a wood board comprising the steps of
a) providing wood particles and/or fibres, in dry form or in form of an aqueous suspension,

b)    providing a dry or liquid coating composition comprising at least one particulate filler material and at least one binder,

c)    forming a wood-based mat having a first side and a reverse side from the wood particles and/or fibres provided in step a),

d)    pre-pressing the wood-based mat of step c) into a pre-pressed wood-based mat,

e)    applying the dry or liquid coating composition of step b) on the first and/or reverse side of the pre-pressed wood-based mat obtained in step d), and

f)    hot pressing the pre-pressed wood-based mat obtained in step e) into a solid wood-based board.

	The claims in both co-pending applications recite that the wood particles and/or fibers of step a) are combined simultaneously or separate in any order with at least one base binder and/or at least one additive, the at least one base binder is selected from the group comprising phenol-formaldehyde resin (PF), urea-formaldehyde resin (UF), melamine-formaldehyde resin (MF), melamine-urea-formaldehyde resin (MUF), urea-melamine-formaldehyde resin (UMF), urea-melamine-phenol-formaldehyde resin (UMPF), epoxy resin, methylene diphenyl diisocyanate resin (MDI), polyurethane resin (PU), resorcinol resin, starch or carboxymethylcellulose and mixtures thereof, and/or the at least one additive is selected from the group comprising waxes, colorants, filler, dispersants, biocides, hardener, flame retardants and mixtures thereof.

	The claims in both co-pending applications recite that the wood particles of step a) are wood chips.

	The claims in both co-pending applications recited that the at least one inorganic particulate filler of step is b) is selected from the group consisting of dolomite, ground calcium carbonate (GCC), precipitated calcium carbonate (PCC), magnesium hydroxide, talc, gypsum, titanium dioxide, kaolin, silicate, mica, barium sulphate, calcined clay, non-calcined (hydrous) clay, bentonite, inorganic or organic pigments and mixtures thereof.

	The claims in both co-pending applications recite that the at least one particulate filler material of step b) is at least one particulate calcium-containing material having a median particle size d50 from 0.1 pm to 150.0 pm and/or specific surface are of from 0.5 to 200 m2/g as measured by the BET nitrogen method.

	The claims in both co-pending applications recite that the at least one binder of step b) is selected from the group consisting of alkyd resin, epoxy resin, epoxy ester resin, poly(vinyl alcohol), poly(vinyl pyrrolidone), poly(vinyl acetate), poly(oxazolines), poly(vinylacetamides), partially hydrolyzed poly(vinyl acetate/vinyl alcohol), poly((meth)acrylic acid), poly((meth)acrylamide), poly(alkylene oxide), polyether, saturated polyester, sulfonated or phosphated polyesters and polystyrenes, poly(styrene-co-(meth)acrylate), poly(styrene-co-butadiene), polyurethane latex, poly(n-butyl (meth)acrylate), poly(2-ethylhexyl (meth)acrylate), copolymers of (meth)acrylates, such as n-butyl(meth)acrylate and ethyl(meth)acrylate, copolymers of vinylacetate and n-butyl(meth)acrylate casein, copolymers of polyvinylchloride, gelatin, cellulose ethers, zein, albumin, chitin, chitosan, dextran, pectin, collagen derivatives, collodian, agar-agar, arrowroot, guar, carrageenan, starch, tragacanth, xanthan, or rhamsan and mixtures thereof.

	The claims in both co-ending applications recite that the dry or liquid coating composition of step b) comprises the at least one particulate filler material in an amount from > 60 parts by dry weight based on dry coating (d/d) and the at least one binder in an amount from<40 parts, and the sum of the amount of the at least one particulate filler material and the binder is 100.0 parts d/d, based on the total dry weight of the at least one particulate filler material and the at least one binder.

	The claims in both co-pending applications recite that a single or multi-layer wood-based mat is formed in step c).

	The claims in both co-pending applications recite that the coating step 3) is carried out by metering size press, curtain coating, spray coating or roller coating.

	The claims in both co-pending applications recite that the pre-pressing step is carried out at ambient temperatures from 10 to 60 °C and/or a pressure ranging from 5 to 40 bar.

	The claims in both co-pending applications recite that the coating step e) is carried out on the first and reverse side of the pre-pressed wood-based mat of manufacture a wood-based board being coated on the first and the riverside side, and/or coating step e) is carried out a second time using a different or the same liquid coating composition of step b).

	The claims in both co-pending applications recite that the hot pressing step f) is carried out at a temperature ranging from 130 to 260 °C.

	The claims in both co-pending applications recite that the wood-based board is a high-density fibre (HDF) board, medium-density fibre (MDF), a low-density fibre (LDF) board, a particle board, an oriented strand board (OSB), a hardboard or an insulation board.

	The claims in both co-pending applications recite at least one particulate filler material has a ratio of particle size d80 to particle size d20 [d80/d20] from 0.5 to 1.0.

	The claims in both co-pending applications recite the at least one particulate filler material has

i.    a particle size d98 of <500 pm,

ii.    a particle size d80 of 0.1 to 250 pm,

iii.    a median particle size d50 of 0.1 to 150 pm, and

iv.    a particle size d20 of 0.1 to 50 pm.

	The claims in both co-ending applications recite that the dry or liquid coating composition of step b) comprises the at least one particulate filler material in an amount from > 80 parts by dry weight based on dry coating (d/d) and the at least one binder in an amount from <20 parts, and the sum of the amount of the at least one particulate filler material and the binder is 100.0 parts d/d, based on the total dry weight of the at least one particulate filler material and the at least one binder.

	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	The claims in both co-pending applications are not identical. The claims in both copending applications are obvious variants of one another.

Response to Arguments
11.	  Applicant’s arguments with respect to Shooshtari and Ozyhar are persuasive.  Applicant has not submitted the terminal disclaimer for the non-statutory obviousness-type double patenting.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786